                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JANET HEATH,                                      )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )   No. 4:19-CV-1856 PLC
                                                  )
ANDREW SAUL,                                      )
Commissioner of Social Security,                  )
                                                  )
                       Defendant.                 )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s petition for award of attorney fees pursuant

to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. [ECF No. 20] Plaintiff requests an

award of $5,146.68, representing 24.8 hours of attorney work at a rate of $207.11 per hour.

Plaintiff also requests reimbursement of the filing fee in the amount of $400.00. Plaintiff attaches

an “Assignment of Federal Court EAJA Attorney Fee,” in which she assigned any court-awarded

fees to her attorney, Kristen Van Fossan. [ECF No. 21-3]

       Defendant filed a response to Plaintiff’s petition for attorney fees, in which he states:

“Defendant has no objection to Plaintiff’s request for attorney fees under the EAJA in the amount

of $5,146.68.”    [ECF No. 22]       Additionally, Defendant “agrees that Plaintiff should be

compensated for the filing fee of $400.00 from the Judgment Fund administered by the United

States Treasury.” [Id.] Defendant requests that the Court “enter an order specifically awarding

attorney fees of $5,146.68 to be paid by the Social Security Administration, and costs of $400.00

to be paid from the Judgment Fund.” [Id.] He notes, however, that any award of attorney fees is

subject to offset to satisfy any preexisting debt Plaintiff owes to the United States. See Astrue v.

Ratliff, 560 U.S. 586 (2010).
       After careful consideration,

       IT IS HEREBY ORDERED that Plaintiff’s petition for award of attorney fees [ECF No.

20] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff is awarded EAJA attorney fees in the amount

of $5,146.68, subject to offset for any preexisting debt that the Plaintiff owes to the United States.

After determining whether Plaintiff owes any debt to the United States that is subject to offset,

Defendant is directed to pay the EAJA fees directly to Plaintiff’s attorney.

       IT IS FINALLY ORDERED that Plaintiff is awarded costs of $400.00, to be paid from

the Judgment Fund administered by the United States Treasury.



                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 24th day of June, 2021
